Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action  is in response to applicant’s communication filed on 8/11/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scholl on 8/26/2022.
The application has been amended as follows: 
In claim 1, last line after “active adj layer” add ------, wherein the n-type semiconductor layer comprises a first partially exposed surface toward the substrate; the substrate comprises a second partially exposed surface toward the n-type semiconductor layer; the n-type electrode is in a pillar shape comprising a first pillar end and a second pillar end; and the first pillar end is disposed on the first partially exposed surface, and the second pillar end is connected to a portion of the bonding layer disposed on the second partially exposed surface.-------

In claim 11, last line after “active adj layer” add ------, wherein the n-type semiconductor layer comprises a first partially exposed surface toward the substrate; the substrate comprises a second partially exposed surface toward the n-type semiconductor layer; the n-type electrode is in a pillar shape comprising a first pillar end and a second pillar end; and the first pillar end is disposed on the first partially exposed surface, and the second pillar end is connected to a portion of the bonding layer disposed on the second partially exposed surface.-------

In claim 16, last line after “active adj layer” add ------, wherein the n-type semiconductor layer comprises a first partially exposed surface toward the substrate; the substrate comprises a second partially exposed surface toward the n-type semiconductor layer; the n-type electrode is in a pillar shape comprising a first pillar end and a second pillar end; and the first pillar end is disposed on the first partially exposed surface, and the second pillar end is connected to a portion of the bonding layer disposed on the second partially exposed surface.-------

Cancel claim 24
 Cancel claim 25
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “ The device and the method of making the device  the reflecting layer and the bonding layer are disposed between the p-type electrode and the substrate; the reflecting layer is attached to the p-type electrode and the bonding layer is attached to the substrate; and the active layer comprises a plurality of second tapered pits each in a shape of hexagonal structure pyramid and a plurality of first flat regions connecting every two adjacent second tapered pits; the plurality of second tapered pits is disposed in the plurality of first tapered pits, respectively; and a projected area of the plurality of first flat regions is less than 30% of a projected area of the active layer,  wherein the n-type semiconductor layer comprises a first partially exposed surface toward the substrate; the substrate comprises a second partially exposed surface toward the n-type semiconductor layer; the n-type electrode is in a pillar shape comprising a first pillar end and a second pillar end; and the first pillar end is disposed on the first partially exposed surface, and the second pillar end is connected to a portion of the bonding layer disposed on the second partially exposed surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816